Case 7:20-cv-00020-EKD-JCH Document 27 Filed 08/13/20 Page 1 of 2 Pageid#: 277




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 MARCUS BARBEE,                                )
     Plaintiff,                                )       Civil Action No. 7:20-cv-00020
                                               )
 v.                                            )
                                               )       By: Elizabeth K. Dillon
 W. SWINEY,                                    )           United States District Judge
      Defendant.                               )

                                   MEMORANDUM OPINION

        This action was brought by plaintiff Marcus Barbee, a Virginia inmate proceeding pro se,

 pursuant to 42 U.S.C. § 1983. By order entered April 29, 2020, Barbee was directed to file a

 new amended complaint that complies with the rules concerning joinder of claims and

 defendants or, alternatively, to notify the court that he would proceed with his initial complaint

 against defendant Swiney only. (Dkt. No. 17.) The amended complaint was originally due on

 May 26, 2020. Barbee sought three extensions of time to file his amended complaint, all of

 which were granted. He nonetheless failed to file the amended complaint by the latest deadline,

 which was August 6, 2020.

        Both the court’s initial order directing the filing of the amended complaint, and several of

 the court’s orders granting extensions, warned Barbee that his case might be dismissed if he

 failed to timely file an amended complaint. (Dkt. No. 17, 23, 25.) None of those orders were

 returned as undeliverable.

        The deadline for filing the amended complaint has expired, and the Clerk has not

 received an amended complaint from Barbee or any request for an extension of time to file one.

 Because Barbee has failed to comply with the court’s order within the time allotted, the court

 will dismiss his complaint without prejudice. He may refile his claims in a new case once he is
Case 7:20-cv-00020-EKD-JCH Document 27 Filed 08/13/20 Page 2 of 2 Pageid#: 278




 prepared to comply with the court’s orders, subject to the applicable statute of limitations.

        An appropriate order will be entered.

        Entered: August 13, 2020.



                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  2
